Citation Nr: 0108893	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  94-21 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.  

In a rating decision dated December 1954, the Regional Office 
(RO) denied the veteran's claim for service connection for 
residuals of a fracture of the right ankle.  He was notified 
of this decision and of his right to appeal by a letter dated 
later that month.  A timely appeal was not received.  By 
rating action in August 1968, the RO denied service 
connection for a back disability.  He was informed of this 
determination in a letter dated in August 1986.  The Board of 
Veterans' Appeals (Board) point outs that the letter also 
indicated that service connection had been denied for 
residuals of a right ankle injury.  The veteran did not 
appeal this determination.  

In June 1981, the veteran requested that his claim for 
service connection for back and right ankle disabilities be 
reopened.  The RO sent him a letter the following month 
indicating that service connection had been denied for a 
claimed back disability as it was first shown years after 
service.  It was further noted that service connection had 
been denied for residuals of a fracture of the right ankle 
since it pre-existed service and was not aggravated by 
service.  The Department of Veterans Affairs (VA) outpatient 
treatment records from 1980 to 1981 did not constitute new 
and material evidence to warrant service connection for these 
disabilities.  In August 1981, the veteran submitted what was 
labeled a notice of disagreement to this determination.  By 
rating action in September 1981, the RO continued the denial 
of service connection for a back disability and residuals of 
a right ankle injury.  A statement of the case was issued 
later that month.  A substantive appeal was never filed.  In 
July 1983, the veteran again sought service connection for 
back and right ankle disabilities.  By rating action dated 
August 1983, the RO noted that service connection for these 
disabilities had been denied and that a statement of the case 
was issued in September 1981.  In a letter dated the 
following month, the RO referred the veteran to the statement 
of the case of September 1981.  He was provided with notice 
of his right to appeal.  A timely appeal was not received.

In February 1992, the veteran again sought to reopen his 
claims for service connection for a back disability and for 
residuals of a right ankle injury. By rating decision dated 
June 1993, the RO held that there was no basis to reopen 
these claims.  This case was previously before the Board in 
March 2000, at which time it was remanded in order to afford 
the veteran an opportunity to testify at a hearing before a 
Member of the Board at the RO.  Such a hearing was scheduled 
for December 2000, but the veteran failed to report for it.  
Accordingly, the case is again before the Board for appellate 
consideration.

By rating action dated June 1998, the RO, based on the 
findings of a VA examination in June 1998, assigned a 10 
percent evaluation for residuals of a fracture of the left 
wrist.  In a letter dated January 1999, the veteran wrote 
that he had filed a claim for an increased rating for the 
left wrist disability, and noted that a higher rating had 
been assigned.  He requested that the issues of service 
connection for a back disability and for residuals of a 
fracture of the right ankle be addressed.  The Board 
construes the veteran's letter as expressing satisfaction 
with the evaluation assigned for the left wrist disability.  
See Grantham v. Brown, 114 F 3d. 1156 (1997).  This decision, 
therefore, will be limited to the issues noted on the cover 
page.  The Board further notes that the veteran sought an 
earlier effective date for the grant of an increased rating, 
but this claim was denied by the RO in an April 1999 rating 
action.  Since the veteran has not expressed disagreement 
with that determination, this matter will not be addressed by 
the Board.

In February 2001, the veteran submitted private medical 
records directly to the Board.  However, these records are 
not pertinent to the issues currently on appeal.  The Board 
notes that a private physician concluded, in a statement 
dated January 2001, that the veteran was unemployable due to 
various disabilities, including hypertension, chronic atrial 
fibrillation, coronary artery disease, congestive heart 
failure and history of cerebrovascular accident.  This raises 
the issue of entitlement to a permanent and total disability 
rating for pension purposes.  Since this matter has not been 
developed or certified for appeal, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1. By decision in August 1983, the RO denied the veteran's 
claims for service connection for a back disability and a 
right ankle disability.  A timely appeal was not perfected.

2. The evidence added to the record since August 1983 is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the veteran has a back 
disability that is related to service and, when considered 
alone or together with all the evidence, both new and old, 
has no significant effect upon the facts previously 
considered. 

3. The evidence added to the record since August 1983 is 
cumulative and does not bear directly and substantially upon 
the subject matter of whether the veteran has residuals of a 
right ankle disability that increased in severity during 
service and, when considered alone or together with all the 
evidence, both new and old, has no significant effect upon 
the facts previously considered. 


CONCLUSIONS OF LAW

1.  The evidence received since the August 1983 rating 
decision that denied service connection for a back 
disability, which is final, is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302 
(2000).

2.  The evidence received since the August 1983 rating 
decision that denied service connection for residuals of a 
fracture of the right ankle, which is final, is not new and 
material, and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claims for service connection for a back disability and for 
residuals of a right ankle injury in August 1983.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since this determination.  In 
order to do so, the Board will separately describe the 
evidence, which was of record at those times, and the 
evidence presented subsequently.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284 (1996), the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  See also Hickson v. West, 12 Vet. 
App. 247, 251 (1999). 

The old evidence 

The service medical records show that the veteran was seen in 
February 1944 and an old injury to the right ankle was noted.  
When seen the next month, he related that he broke his right 
ankle on September 3, 1943 in a truck accident.  It was 
indicated at that time that X-ray studies were negative.  In 
September 1944, he was hospitalized for complaints including 
right ankle pain.  An orthopedic consultation noted that 
since the fracture in August 1943, he had been unable to walk 
or drill.  A psychiatric consultation later in the 
hospitalization noted that the veteran walked with a bizarre 
limp favoring his right leg which was held in a position of 
"moderation eversion."  It was noted that he had sustained 
a fracture of the malleolus of the right ankle.  There was 
excellent alignment.  An examination revealed a band type 
"hypalgsia" about the right ankle.  Motion of the ankle 
joint was normal, but appeared to produce severe pain.  The 
diagnosis was psychoneurosis manifested by, among other 
things, pain in the right ankle. It was indicated that this 
existed prior to his induction into service.  

The service medical records also reveal that the veteran was 
hospitalized from July to August 1945.  He complained of a 
painful and swollen right ankle.  He related that in August 
1943, while at home on two weeks furlough immediately 
following his induction into service, he was in an automobile 
accident while riding in a civilian automobile.  As a result 
of this accident, he sustained a broken right ankle.  He 
stated that he was treated by a civilian physician, but 
claimed that the right ankle had never ceased to trouble him.  
The veteran also reported that he had been on furlough in 
July 1945 and that the pain and swelling in the right ankle 
became so severe due to his being on his feet so much, that 
he was compelled to go to bed for a two-week period.  He also 
stated that he had sought medical attention from a civilian 
physician during this time.  An examination disclosed that 
the right ankle had a moderate amount of swelling.  Acute 
pain on pressure or manipulation was not manifested.  The 
only deformity noted was the moderate amount of swelling 
about the right ankle joint.  An X-ray study of the right 
ankle revealed no evidence of any abnormality.  The diagnosis 
was ill-defined condition of the right ankle, manifested by 
complaint of pain with no demonstrable cause, existed prior 
to service.  

The service medical records show that the veteran was seen in 
September 1945 and reported a two-year history of pain in the 
right ankle.  The veteran stated that he fractured his ankle 
in an automobile accident in August 1943.  An examination 
showed some fullness across the dorsum of the right foot, 
with limitation of inversion and eversion.  

On the separation examination in April 1946, it was indicated 
that he had fractured his right ankle in July 1945.  No 
musculoskeletal defects were noted.  

A letter dated September 1944 from the American Red Cross has 
been associated with the claims folder.  It was noted that a 
letter had been received requesting a social history on the 
veteran.  It was indicated that the veteran's mother reported 
that the veteran had no severe injury until a few weeks 
before his induction when he was in an automobile accident.  

The veteran was hospitalized by the service department for 
unrelated complaints from September to October 1948.  An 
examination was normal except for slight limitation of motion 
of the right ankle due to an old injury.  No pertinent 
diagnosis was made.

On VA orthopedic examination in October 1954, the veteran 
reported that he had been sworn into service in August 1943 
and given 21 days of leave.  He was riding in the back of a 
truck when it turned over, injuring his left wrist and right 
ankle.  The veteran was treated at two different facilities 
and a cast was applied to the right ankle.  He was then 
transferred to Camp Lee.  The veteran stated that his right 
ankle was sore all year.  An examination revealed no 
limitation of motion, crepitus, and instability or increased 
joint fluid.  There was slight difference in measurements and 
that might be due to some static swelling.  There was no 
tenosynovitis or bursitis.  Just above the right medial 
malleolus, there was a faint difference in the skin.  It was 
stated that this might be due to a healed abrasion at some 
previous time.  X-ray studies of the lumbosacral spine and 
right ankle were negative.  The pertinent diagnosis was that 
there were no residuals of a disease or injury of the right 
ankle.  

The veteran was admitted to a private hospital in July 1964 
with low back and right leg pain.  The veteran related that 
he hurt his back on the job at the age of 23 and that he had 
had a sore place in the low back since then.  It was reported 
that a myelogram showed a questionably elevated nerve root 
sleeve on the right.  

On private hospitalization in June 1968, the veteran stated 
that about six weeks earlier, he had reached over and picked 
up a piece of steel and loaded it onto a truck at work.  He 
developed pain in the low back and right leg.  Following an 
examination, the impression was probable herniated disc L4-5 
on the right or L5-S1 on the right.  

A private physician noted in a statement dated July 1968 that 
he had seen the veteran for back complaints.  The veteran 
stated that he was in a truck wreck in August 1943, while in 
service, and that this was when he had first injured his 
back.  The diagnosis was low back syndrome.

The veteran was admitted to a private hospital in August 1970 
for low back syndrome.  

In a statement dated April 1975, a private physician reported 
that he had last examined the veteran in February 1974.  The 
diagnosis was low back strain.  

In July 1980, a private physician reported that he had last 
seen the veteran in October 1978 for complaints involving the 
low back.  It was reported that the veteran had fractured the 
inner side of his right ankle in 1943, in service, and that a 
cast had been applied for four to six weeks.  X-ray studies 
were taken.  It was concluded that the veteran had minor 
changes in the right ankle.  The physician added that the 
veteran had a significant degree of permanent disability of 
his back.  

VA outpatient treatment records dated in 1980 and 1981 
reflect treatment for various complaints, including back 
pain.  

The RO decision 

By rating decision dated August 1983, the RO continued the 
denial of service connection for right ankle and back 
disabilities.  

The additional evidence 

VA outpatient treatment records dated from 1985 to 1986 are 
on file.  These records show that the veteran was treated for 
unrelated complaints.  

In February 1992, the veteran sought to reopen his claims for 
service connection for a back disability and for residuals of 
an injury to the right ankle.  

In April 1992, the RO received outpatient treatment records 
from the VA clinic in Beaumont, Texas.  

By letter dated May 1992, the veteran and his representative 
were notified that in order to reopen his claim, the veteran 
had to submit evidence that had not previously been 
considered, and that had a direct and substantial bearing on 
the issues under review.  He and his representative were 
provided with similar information in July 1992.

In a statement dated January 1976 and received in September 
1992, a private physician reported that the veteran 
complained of low back pain.  A history of a broken right 
ankle in 1943 was reported.  It was also noted that the 
veteran had injured his low back on the job in 1955 and in 
1968.  Following an examination, the diagnosis was lumbar 
pain, etiology undetermined.  

Additional private records dated in March 1976 and received 
in September 1992 reflect a history of a back injury in 1955.  
The diagnosis was herniated degenerated disc L5-S1.  

By rating action dated June 1993, the RO concluded that the 
evidence submitted by the veteran was not new and material, 
and his attempt to reopen the claims for service connection 
for a back disability and residuals of a right ankle injury 
was unsuccessful.  When he was notified of this determination 
the following month, the veteran was advised of the evidence 
that had been considered in his claim.  It was stated that 
the submitted evidence did not provide any reason to reopen 
his claims because the earliest treatment shown was in 1946.  
Since he had been released from service in "1946," 
treatment thirty years later did not show that these 
conditions occurred in service.  

A statement of the case and a supplemental statement of the 
case were issued in November 1993 and September 1999, 
respectively.  They summarized the evidence that had been 
considered and explained why the veteran's claims remained 
denied.

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
C.F. R. § 3.306(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § § 1111, 1137.  

The evidence received since the August 1983 rating decision 
includes VA and private medical records dating from 1976 to 
1986.  The Board acknowledges that these records continue to 
show that the veteran's history of an injury to the right 
ankle in August 1943, as well as treatment for his back many 
years after service.  The evidence of record at the time of 
the August 1983 rating action reflected the fact that the 
veteran had been in a motor vehicle accident in August 1943 
and that he was treated for back complaints years following 
service.  There is no clinical evidence in the record, either 
at the time of the 1983 rating action or currently, to 
suggest that any preexisting right ankle disability increased 
in severity in service, or that a back disability was present 
during service.  Accordingly, since the evidence that was 
before the RO in 1983 suggested these same facts, the Board 
determines that these medical data are merely cumulative of 
evidence that was considered by the RO in 1983.  Since these 
pieces of medical evidence are not "new" evidence within 
the meaning of 38 C.F.R. § 3.156(a), they do not provide a 
basis for reopening.

In summary, the Board finds that the evidence submitted since 
the RO's determination of August 1983, when viewed in 
conjunction with all the other evidence of record, is merely 
cumulative and redundant and has no significant effect upon 
the facts previously considered.  As such, it is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's of entitlement to 
service connection for a back disability or residuals of a 
right ankle injury.  38 U.S.C.A. § 5108.

The Board concludes that the RO has met its duty to assist 
the veteran in the development of the claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Board observes that recently 
enacted legislation has eliminated the requirement for a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent his claim, and expanded the 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); Veterans Benefits and Health Care 
Improvement Act of 2000, Pub. L. No. 106-419, § 104 (2000).

VA has made efforts to obtain the evidence that the veteran 
has alleged would assist in his claims.  It has obtained the 
veteran's VA outpatient treatment reports and private medical 
records.  The veteran has not alleged that there are any 
additional medical records related to his claim disabilities 
that VA has not already obtained.  In this regard, the Board 
notes that the veteran specified various facilities where he 
said he had received treatment during service for his back 
and right ankle disabilities.  It must be noted that such 
records have been included in the service medical records.  

In addition, the veteran has been advised of the evidence 
that was considered in his claim, and he was afforded the 
opportunity to submit additional evidence.  He was also given 
the opportunity to testify at a Travel Board hearing, but he 
failed to report for it.  Thus, the Board concludes that the 
VA has met its duty to assist the veteran in this case.

The new law specifies that the changes do not require VA to 
reopen a previously disallowed claim unless new and material 
evidence has been received.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. §5103A).  

The Board notes that the veteran argues that he had entered 
active duty and then was on furlough when the accident 
occurred in 1943.  The veteran's discharge certificate 
establishes that he was inducted on August 17, 1943 and 
entered active duty on September 7, 1943.  It is the latter 
date that is used to determine the veteran's active service.  


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for a back disability 
or residuals of a fracture of the right ankle, the appeal is 
denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 

